UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6015



ALVIN O. WASHINGTON,

                                             Plaintiff - Appellant,

          versus


CENTRAL VIRGINIA REGIONAL JAIL; APRIL RYDOR;
LIEUTENANT HARDERSON; LIEUTENANT SHOULDER;
LIEUTENANT   WRIGHT;   TONY  GRIMS;   OFFICER
DARNELL; J. LLOYD, Captain; CAPTAIN GRAMM;
JOHN DOES, and other unknown defendants,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-495-7)


Submitted:   March 25, 2004                 Decided:   April 1, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Alvin O. Washington, Appellant Pro Se.      Helen Eckert Phillips,
Stanardsville, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alvin O. Washington appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

exhaust administrative remedies.          The district court properly

required exhaustion of administrative remedies under 42 U.S.C.

§ 1997e(a) (2000).    Because Washington did not demonstrate to the

district court that he had exhausted administrative remedies or

that such remedies were not available, the court’s dismissal of the

action was not an abuse of discretion.       Washington may refile his

action after exhaustion; therefore, we modify the dismissal to be

without prejudice.    See 28 U.S.C. § 2106 (2000).       Accordingly, we

affirm the district court’s order as modified.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   AFFIRMED AS MODIFIED




                                  - 2 -